            Case 5:20-cv-01130-J Document 19 Filed 11/13/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF OKLAHOMA

THE GREEN ROOM SOUL FOOD                          )
STEAKHOUSE, LLC, et al.,                          )
                                                  )
               Plaintiffs,                        )
                                                  )
v.                                                )   Case No. CIV-20-1130-J
                                                  )
BRIAN MAUGHAN, et al.,                            )
                                                  )
               Defendants.                        )

                                             ORDER

       Defendants Maughan, Calvey, and the Board of County Commissioners for the County of

Oklahoma filed a motion to dismiss on November 12, 2020. [Doc. No. 14]. Plaintiffs’ response

is due on or before November 27, 2020 and Defendants’ reply, if they chose to file one, is due

three days from the date the response is filed.

       IT IS SO ORDERED this 13th day of November, 2020.
